NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HUNG M. NGUYEN,                                 No. 21-15351

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01748-TLN-KJN

 v.
                                                MEMORANDUM*
CACHE CREEK CASINO RESORT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Hung M. Nguyen appeals pro se from the district court’s judgment

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Cook v. AVI Casino Enters., Inc.,

548 F.3d 718, 722 (9th Cir. 2008). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Nguyen’s action because Nguyen

failed to satisfy his burden of establishing that tribal sovereign immunity did not

bar his action. See Pistor v. Garcia, 791 F.3d 1104, 1111 (9th Cir. 2015) (“In the

context of a Rule 12(b)(1) motion to dismiss on the basis of tribal sovereign

immunity, the party asserting subject matter jurisdiction has the burden of proving

its existence, i.e. that immunity does not bar the suit.” (citation and internal

quotation marks omitted)). Furthermore, Nguyen did not pursue the remedies

available to him.

      We reject as without merit Nguyen’s contentions that the district court was

biased and prejudiced against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Nguyen’s motion for judicial notice is denied as unnecessary.

      AFFIRMED.




                                           2                                       21-15351